Filed 1/26/21 P. v. Parker CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F079785
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. P16900179-3)
                    v.

    DEWAYNE KEITH PARKER,                                                                 OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from orders of the Superior Court of Fresno County. Mark E. Cullers,
Judge.
         Peggy A. Headley, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Poochigian, Acting P.J., Meehan, J. and DeSantos, J.
          Appointed counsel for defendant Dewayne Keith Parker asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436.) Defendant was advised of his right to file a supplemental
brief within 30 days of the date of filing of the opening brief. Defendant did not respond.
Finding no arguable error that would result in a disposition more favorable to defendant,
we affirm.

                                       BACKGROUND
          On March 27, 2012, defendant was convicted by plea of vehicle manslaughter
with gross negligence (Pen. Code, § 192, subd. (c)(1); count 1) and corporal injury to a
spouse (Pen. Code, § 273.5, subd. (a)). The trial court sentenced him to eight years in
prison.
          On July 9, 2016, defendant was released on parole. His parole was scheduled to
expire on April 13, 2021.
          On July 26, 2019, defendant’s parole officer filed a petition for revocation of
defendant’s parole, alleging various parole violations.
          At a parole violation hearing on July 30, 2019, defendant informed the trial court
he wished to admit the allegation that he failed to enroll in an outpatient drug treatment
program. Defense counsel stated the admission was against his advice. But defendant
insisted. The court advised him of the various rights he was giving up and defendant
responded that he understood. He also stated he had had enough time to discuss the
rights with counsel. Defendant admitted the allegation, stating he was doing so because it
was true; he said he knew the conduct was a violation of parole. The court found his
admission voluntarily and knowingly made. The court found he had violated parole. It
ordered 100 days in custody, awarded credits, and reinstated parole under the original
terms and conditions.




                                                2.
         On August 6, 2019, defendant filed a letter stating he wished to appeal the court’s
order.
         We have reviewed the record and find no arguable error that would result in a
disposition more favorable to defendant.
                                       DISPOSITION
         The trial court’s July 30, 2019 orders are affirmed.




                                               3.